  Case 18-26604         Doc 29     Filed 03/25/19 Entered 03/25/19 08:52:52              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-26604
         CALVIN D WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/21/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/25/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-26604         Doc 29      Filed 03/25/19 Entered 03/25/19 08:52:52                   Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                    $0.00
        Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                          $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                       $0.00
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $0.00

Attorney fees paid and disclosed by debtor:                 $240.00


Scheduled Creditors:
Creditor                                      Claim         Claim         Claim         Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed          Paid          Paid
AMERICASH LOANS LLC             Unsecured      1,600.00            NA             NA            0.00        0.00
CHICAGO MUNICIPAL CREDIT UNION Unsecured            0.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF ADMINS Unsecured       8,000.00       9,811.43       9,811.43           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured             NA     19,426.28       19,426.28           0.00        0.00
COMCAST                         Unsecured      1,200.00            NA             NA            0.00        0.00
COMMONWEALTH EDISON             Unsecured      1,246.18       1,045.77       1,045.77           0.00        0.00
CREDIT ACCEPTANCE CORP          Unsecured      7,833.00            NA             NA            0.00        0.00
CREDIT ACCEPTANCE CORP          Secured        9,250.00     18,211.30        9,250.00           0.00        0.00
DIVERSIFIED CONSULTANTS INC     Unsecured      1,683.00            NA             NA            0.00        0.00
FIRST MIDWEST BANK              Unsecured         955.00           NA             NA            0.00        0.00
FIRST NATIONAL BANK OMAHA       Unsecured         198.00        198.21         198.21           0.00        0.00
HARVARD COLLECTION SERVICE      Unsecured      3,992.00            NA             NA            0.00        0.00
IL DEPT OF REVENUE              Secured              NA       3,026.43       3,026.43           0.00        0.00
IL DEPT OF REVENUE              Unsecured            NA         525.90         525.90           0.00        0.00
IL DEPT OF REVENUE              Priority             NA          36.69          36.69           0.00        0.00
LIGHTYEAR NETWORK SOLUTIONS L Unsecured             0.00           NA             NA            0.00        0.00
NEW MILLENNIUM BANK             Unsecured         332.00           NA             NA            0.00        0.00
NPRTO ILLINOIS LLC              Secured           600.00      1,105.78         600.00           0.00        0.00
OXFORD MANAGEMENT               Unsecured           0.00           NA             NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         700.00        244.58         244.58           0.00        0.00
PROGRESSIVE LEASING             Unsecured      2,300.00            NA             NA            0.00        0.00
SPRINT NEXTEL                   Unsecured           0.00           NA             NA            0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured         378.00           NA             NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured         547.00           NA             NA            0.00        0.00
UNIVERSITY OF IL MEDICAL CTR    Unsecured           0.00           NA             NA            0.00        0.00
VBS LOAN AT LAST                Unsecured         600.00           NA             NA            0.00        0.00
WISCONSIN DEPT OF CHILDREN & FA Unsecured     15,000.00            NA             NA            0.00        0.00
ZOCAL LOANS                     Unsecured      1,000.00            NA             NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-26604         Doc 29      Filed 03/25/19 Entered 03/25/19 08:52:52                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                 $12,876.43                $0.00            $0.00
 TOTAL SECURED:                                          $12,876.43                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                    $36.69               $0.00            $0.00
 TOTAL PRIORITY:                                              $36.69               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,252.17                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
